PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board holding that it does not have jurisdiction to review an order of the Director under ORS 656.245(1)(b) concerning the appropriateness of palliative care. We have disposed of most of the issues that claimant raises in Hathaway v. Health Future Enterprises, 125 Or App 549, 865 P2d 503 (1993). Claimant contends that the Board’s ruling that claimant has no right to a hearing on palliative care disputes violates the United States and Oregon constitutions. The issue is raised for the first time on review, and we will not address it.
Affirmed.